By the Court, McKinstry, J.:
The verdict is good. When the jury ' ‘ agree ” they ‘' find ” if they return their agreement into Court. The verdict would have been sufficient if it had been simply “Guilty of murder in the second degree.”
The defendant challenged a juror thus: “I challenge the juror for implied bias.” This was not a proper specification of the grounds of challenge. (People v. Reynolds, 16 Cal. 130; People v. Renfrow 41 Cal. 37.)
Judgment and order affirmed.
Neither Mr. Justice Crockett nor Mr. Justice Rhodes expressed an opinion.